ICJ_163_ImmunitiesCriminalProceedings_GNQ_FRA_2018-06-06_JUD_01_PO_05_EN.txt.                      388 	




                                       DECLARATION OF JUDGE GAJA



                       Premises of a diplomatic mission — Article 22 of the Vienna Convention on
                     Diplomatic Relations — Whether Article 22 covers the issue of ownership of the
                     building.

                       In section (c) of its submissions Equatorial Guinea complains about
                     France’s failure “to recognize the status of the building located at 42 Ave-
                     nue Foch in Paris as the property of the Republic of Equatorial Guinea,
                     and as the premises of its diplomatic mission”. I agree with the Judgment
                     of the Court that the Optional Protocol to the Vienna Convention on
                     Diplomatic Relations gives the Court jurisdiction over the part of the
                     dispute between the Parties relating to the use of the building as premises
                     of the diplomatic mission of Equatorial Guinea. However, the Judgment
                     does not specify that the issue concerning the ownership of the building is
                     not covered by the Optional Protocol.

                       When defining the premises of the diplomatic mission, Article 1 (i) of
                     the Vienna Convention indicates that these are “the buildings or parts of
                     buildings and the land ancillary thereto, irrespective of ownership, used
                     for the purposes of the mission”. Ownership of the premises does not
                     necessarily belong to the sending State. Missions are often located on
                     rented or leased property. Issues concerning the ownership of buildings
                     that are used for a mission are regulated by the municipal law of the host
                     State, unless the matter is governed by a treaty (this case is not relevant
                     for present purposes).

                        When Article 22, paragraph 3, of the Vienna Convention sets out that
                     “[t]he premises of the mission, their furnishings and other property
                     thereon and the means of transport of the mission shall be immune from
                     search, requisition, attachment or execution”, it does not grant total
                     immunity to the building. It only refers to forcible measures that interfere
                     with the use of the building for the diplomatic mission.

                       Article 22, paragraph 1, of the Vienna Convention states that “[t]he
                     premises of the mission shall be inviolable”. It does not exclude that the
                     mission should have to move out because of a change in the ownership of
                     the property. The relevant provisions of the Vienna Convention do not
                     imply that, once a building has been used for a diplomatic mission, the
                     sending State is entitled to continue to use it indefinitely for that purpose.
                     Ownership of the premises may change over time. Except for what may
                     be provided for in a treaty, there is no obligation for the receiving State

                     100




5 CIJ1142.indb 196                                                                                    21/02/19 15:44

                     389 	     immunities and criminal proceedings (decl. gaja)

                     to let the sending State continue to use a specific building for its mission.
                     Use of the premises will depend on contractual arrangements that the
                     sending State may conclude with the owner. The sale of the property
                     where the premises of a diplomatic mission are located could lawfully
                     lead to terminating the use of the building for that purpose.


                       Thus, the issue of the ownership concerning the building located at
                     42 Avenue Foch must be distinguished from the issue of inviolability and
                     immunity of the premises of the mission. While the latter comes within
                     the scope of the Optional Protocol, the part of the dispute over the own-
                     ership of the building is not so covered. Under the Optional Protocol the
                     Court does not have jurisdiction to decide on that part of the dispute.

                     (Signed) Giorgio Gaja.




                     101




5 CIJ1142.indb 198                                                                                   21/02/19 15:44

